Treat, J.,
(orally.) In the case of Walker v. St. Louis, H. & K. R. Co., a demurrer was interposed to the intervening petition. The question could have been raised, perhaps, more satisfactorily in the way of practice, on an application for leave to file; but there is enough here to enable the court to say that it will not entertain the petition. The parties preferred to proceed in the state court without the leave of this court, and they must lie in the bed which they have made. This eourt will not help them. The demurrer will be sustained.